t c memo united_states tax_court glenn h and diane j flood petitioners v commissioner of internal revenue respondent docket no filed date cheryl r frank and gerald w kelly jr for petitioners david delduco for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies and accuracy-related_penalties in petitioners’ federal income taxes as follows penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number - the issues for our consideration are whether petitioners’ and income was underreported in the amounts of dollar_figure dollar_figure and dollar_figure respectively whether petitioners are entitled to a bad-debt deduction under sec_166 whether petitioners are entitled to a casualty_loss deduction under sec_165 whether petitioners’ gain from the sale of glenwood wrecker service was understated in the amount of dollar_figure and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for the and tax years findings_of_fact when their petition was filed petitioners glenn h and diane j flood resided in chatsworth georgia glenn h flood petitioner owned two businesses during the years in question flood’s auto parts fap and glenwood wrecker service glenwood fap during the tax years in issue petitioner owned and operated fap a sole_proprietorship located in chatsworth georgia fap consisted of the wholesale and retail_sale of auto parts a wrecker service and the sale of junk cars to a scrap metal unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable periods under consideration and all rule references are to the tax_court rules_of_practice and procedure the parties’ stipulation of facts and exhibits is incorporated herein by this reference dealer petitioner recorded most of the gross_receipts for fap by creating invoices however he did not create an invoice for every sale petitioner had no other means to determine the amount of unrecorded receipts petitioner did not deposit all proceeds from sales into his business or personal bank accounts and also accumulated cash at his residence petitioner reported income for fap on schedule c profit or loss from business for the years and fap was petitioner’s primary source_of_income glenwood on date petitioner purchased glenwood from glenn cantrell for dollar_figure and initially operated the business as a sole_proprietorship an employee managed glenwood until the employee’s death that same year soon after the employee’s death petitioner agreed to form a partnership with sam hammontree hammontree who subsequently became petitioner’s brother-in-law hammontree planned to draw cash from his retirement fund to pay for a one-half partnership_interest in glenwood but he was unable to obtain the funds instead petitioner and hammontree orally agreed that hammontree would manage and receive a salary from glenwood and pay petitioner from hammontree’s half of the business profits q4e- petitioner and hammontree filed a partnership tax_return for glenwood for the calendar_year for the tax_year glenwood reported ordinary losses of dollar_figure and claimed dollar_figure in sec_179 expenses glenwood’s schedule k for reflected that petitioner and hammontree each owned percent of the partnership petitioners reported flowthrough activity from glenwood for tax years through on their form sec_1040 u s individual_income_tax_return effective date glenwood became incorporated as glenwood wrecker service inc and the glenwood partnership was terminated the partnership assets and liabilities were exchanged for all of the issued stock in glenwood additionally a short-year partnership tax_return was filed for the period ending date the partnership reported ordinary_income of dollar_figure for the short tax_year ending date petitioner’s ending basis in glenwood partnership and his beginning basis in glenwood corporation was dollar_figure on date petitioner and hammontree personally guaranteed a bank loan to glenwood in the amount of dollar_figure the loan was secured_by glenwood’s assets which consisted of six tow trucks and one office trailer petitioner and hammontree agreed that dollar_figure should be removed from the corporation by hammontree and paid to petitioner in payment for hammontree’s one-half interest in the business the following day date petitioner received a dollar_figure corporate check signed by - hammontree petitioner used the dollar_figure to pay off outstanding debts of fap for the short tax_year beginning date and ending date glenwood elected s_corporation status glenwood filed form_1120s and reported ordinary_income of dollar_figure and claimed dollar_figure in sec_179 expenses the glenwood form_1120s reflected that petitioner and hammontree were 50-percent shareholders for the short tax_year ending date during the examination of petitioners respondent determined that the dollar_figure received by petitioner was a distribution from glenwood reducing petitioner’s basis in glenwood in date petitioner sold his one-half interest in glenwood to hammontree for dollar_figure petitioner received a cashier’s check for dollar_figure from hammontree and a separate check directly from glenwood for dollar_figure petitioners reported a capital_gain from the sale of glenwood stock in the amount of dollar_figure on their form_1040 u s individual_income_tax_return respondent determined that petitioners understated their capital_gain on the sale of glenwood by dollar_figure the murray avenue auction in petitioner began working for the murray avenue auction the auction the auction was wholly owned by petitioner’s father john flood until on date petitioner’s stepmother willene flood acquired an ownership_interest in the auction and applied for a certificate of -- - registration with the georgia department of revenue the auction’s primary activity was selling items such as toys tools furniture and collectibles that it acquired in bulk petitioner a licensed auctioneer worked at the auction and as a buyer traveled to different locations to acquire the items subsequently sold at the auction petitioner’s sister also worked at the auction petitioner cosigned and made payments on several bank loans which were used for the benefit of his father and the auction the total amount advanced to petitioner’s father was dollar_figure petitioner did not have an ownership_interest in the auction in a fire completely destroyed the auction for which petitioner’s father and stepmother claimed a casualty_loss deduction of dollar_figure on their form_1040 for the tax_year petitioners’ income as determined by respondent for for the tax_year respondent using the source_and_application_of_funds_method determined that petitioners had unreported income to compute unreported income using this method the funds petitioners used were identified through their expenditures during the tax_year and then compared with petitioners’ total available funds from all sources during the tax_year where the expenditures exceeded known available sources of funds the difference was determined to be income as part of the calculation respondent excluded funds that were accumulated during prior taxable years - jj - to make his determination as to petitioners’ income for respondent used the following information source of funds adjusted_gross_income dollar_figure loan balance big_number bank account balance sec_1 big_number moneys advanced from daughter big_number depreciation noncash deduction big_number self-employment_tax agi deduction big_number glenwood loan receivable big_number cash on hand big_number total sources available ‘big_number application of funds personal living_expenses dollar_figure loan balance big_number funds to construct house for daughter big_number bank balance payment of father’s loan big_number glenwood loan receivable --o- increase in inventory big_number increase to capital glenwood big_number building improvements big_number cash on hand big_number total application of funds big_number total sources available big_number understatement of income big_number less specific adjustments rental income big_number understatement of income big_number ' although the parties have stipulated dollar_figure it appears the correct amount is dollar_figure petitioners’ income as determined by respondent for for the tax_year respondent using t application of funds method determined that pe unreported income to make his determination the following information source of funds adjusted_gross_income loan balance bank account balance sec_1 moneys advanced from daughter depreciation noncash deduction basis in asset sold cash on hand total sources available application of funds personal living_expenses loan balance funds to construct house for daughter bank balance increase in inventory increase to capital glenwood cash on hand total application of funds total sources available understatement of income additional proceeds from sale of glenwood sale of equipment understatement of income petitioners’ income as determined by respondent he source and titioners had respondent used dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number for for the tax_year respondent using the source_and_application_of_funds_method determined that petitioners had unreported income to make his determination respondent used the following information source of funds adjusted_gross_income dollar_figure loan balance big_number bank account balance sec_1 big_number depreciation noncash deduction big_number amount payable on equipment big_number self-employment_tax deduction cash on hand big_number total sources available application of funds personal living_expenses dollar_figure loan balance big_number bank balance big_number increase in inventory big_number equipment purchases big_number amount payable on equipment -0- cash on hand big_number total application of funds big_number total sources available understatement of income big_number opinion we consider here whether petitioners underreported income from the sale of a capital_asset and from a business we also consider whether petitioners are entitled to a bad_debt and or a casualty_loss deduction finally we must decide whether petitioners are liable for accuracy-related_penalties was petitioners’ and or business income underreported respondent using the source_and_application_of_funds_method determined that petitioners’ income was underreported for the tax years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioners contend that -- - respondent used an understated amount of cash on hand in the calculation of petitioners’ business income a larger amount of cash on hand would reduce respondent’s income determination under the source_and_application_of_funds_method taxpayers are regquired to keep adequate_records with which the commissioner may determine their correct_tax liability see sec_6001 sec_1_6001-1 d income_tax regs in the absence of such adequate_records the commissioner may reconstruct income using a method that clearly reflects income see 967_f2d_986 4th cir affg tcmemo_1990_618 92_tc_661 the commissioner may use indirect methods to reconstruct income so long as they are reasonable in the circumstances see 348_us_121 54_tc_1530 respondent reconstructed petitioners’ income using the source_and_application_of_funds_method petitioners do not guestion respondent’s use of the source_and_application_of_funds_method for reconstructing their income petitioners argue however that respondent’s determination of their income was overstated because respondent used too small an amount of cash on hand in the computation petitioners do not question other aspects of respondent’s calculations accordingly we must consider whether respondent erred in the reconstruction of petitioners’ income only with respect to the amount of cash petitioners maintained at their residence as part of the reconstruction_of_income using the source_and_application_of_funds_method funds that were accumulated before the first taxable_year under examination must be excluded during the examination petitioner told respondent’s agent that petitioners kept approximately dollar_figure in cash at their residence relying on petitioner’s representation respondent used dollar_figure in the reconstruction of petitioners’ income petitioners now contend that dollar_figure does not represent the correct amount of cash on hand and that petitioners actually had as much as dollar_figure in cash at their residence the only evidence petitioners offered on this point was petitioner’s oral testimony on direct examination petitioner was asked now today with your knowledge of the facts is that dollar_figure number accurate or is it higher or lower petitioner responded i just prefer to leave it the same i don’t know i couldn’t tell you the truth about that i’d just rather just leave it the same but i probably had--i had to have more money than what i told him that’s the only thing i can say about it but that’s been a long time ago let’s just leave it dollar_figure and just let it ride like that that’s what i would say emphasis added -- accordingly petitioners have failed to show that respondent erred by using dollar_figure as cash on hand therefore respondent’s reconstruction of petitioner’s income is upheld in full have petitioners shown that advances to petitioner’s father were loans and that they became worthless during we next consider whether petitioner is entitled to a sec_166 bad-debt deduction for advances made to or on behalf of his father petitioners argue that they are entitled to ordinary_loss treatment because the advances were loans made in furtherance of petitioner’s trade_or_business and that said loans became worthless when the auction was destroyed by fire in respondent argues that the advances petitioner made were gifts which did not have the requisite characteristics of a bona_fide debt for the purposes of sec_166 in order to maintain an ordinary_loss deduction for a bad_debt a taxpayer must demonstrate that the advances qualify for sec_166 treatment see 305_us_281 230_f2d_880 5th cir a taxpayer’s entitlement to sec_166 treatment depends upon a showing that a bona_fide debt existed and that the debt became uncollectible during the year in which the deduction is claimed see sec_166 rule a 290_us_111 petitioners did not claim this loss on their returns instead the loss was claimed in an attempt to offset respondent’s deficiency determination because of our holding this issue has no effect on the deficiency determined or the accuracy-related_penalties a bona_fide debt is one that arises from a debtor- creditor relationship and is based upon a legally valid and enforceable obligation to pay a fixed or determinable sum of money see sec_1_166-1 income_tax regs we have held that our consideration of whether a taxpayer created a debt with a true expectation of repayment and with the intent to enforce the repayment of that debt requires an examination of the facts and circumstances the following factors have been used to aid in deciding whether an advance is debt within the meaning of sec_166 the existence of a promissory note or written evidence_of_indebtedness whether and in what amount interest is charged whether there is a fixed repayment schedule whether there is security or collateral for the debt whether the lender made a demand for repayment whether the loan is reflected as a loan in the parties’ books_and_records whether and in what amounts any repayments have occurred and the solvency of the borrower at the time the parties made the loan see eg mayhew v commissioner tcmemo_1994_310 considering these factors in light of the record we conclude that petitioners have not established the existence of a bona_fide debt to petitioner petitioners did not offer evidence of a promissory note or similar type of instrument of indebtedness that would identify the advances as loans although petitioners reported dollar_figure of interest_income on their form_1040 - for the tax_year the source of that interest has not been shown in addition dollar_figure of interest_income is wholly disproportionate to the dollar_figure that petitioner alleges he lent to his father although petitioner’s father owned assets other than the auction such as rental property and the land on which fap’s business was situated petitioner did not require security to guard against default further petitioner did not protect his position to collect from his father’s assets in the event of competing creditors petitioner did not seek collection or repayment from his father petitioner’s testimony was that he did not ask his father for repayment because he is my father petitioner contends that his father made two lump-sum partial repayments and that those repayments are indicia of bona_fide debt however there was no contemporary repayment schedule and the only evidence of repayment was a handwritten schedule submitted for trial purposes the schedule submitted for trial reflected that the first repayment of dollar_figure was made to the lending bank and the second repayment of dollar_figure was made to petitioners we review transactions between family members with heightened scrutiny see 549_f2d_1155 8th cir affg tcmemo_1975_319 92_tc_470 affd without published opinion 912_f2d_1466 5th cir loans between family - members have been considered gifts in the absence of sufficient evidence of a true expectation of repayment and intent to enforce collection of the debt see perry v commissioner supra pincite 55_tc_172 12_tc_1158 affd per curiam 192_f2d_391 2d cir even if petitioner’s father made the two payments reflected in the trial exhibit that evidence is insufficient by itself to show the existence of bona_fide debt had petitioners shown that a bona_fide debt existed they would not have been entitled to a deduction for the tax_year because petitioners did not show worthlessness in that year see sec_166 in determining the worthlessness of a debt all available evidence including the value of any security and the financial condition of the debtor must be considered see sec_1_166-2 income_tax regs a taxpayer must provide evidence of the worthlessness of the debt see sec_1_166-2 income_tax regs a debt becomes worthless in the tax_year in which a creditor using sound business judgment abandons all reasonable hope of recovery on the basis of the available information regarding the surrounding circumstances of the debt see 77_tc_582 54_tc_239 sec_1_166-2 income_tax regs petitioners argue that the loans became worthless in when the auction was destroyed by fire petitioner argues that the auction was his father’s sole source_of_income the destruction of which resulted in an inability to repay the advances it is not entirely clear from the record who owned the auction at the time of the fire it appears from the record however that the auction was owned entirely by petitioner’s father and or stepmother although legal action by petitioner against his father is not required to show his father’s inability to repay the advances in the absence of such action petitioner must still show that legal action would not have resulted in the satisfaction of the debt see sec_1_166-2 income_tax regs petitioner’s father owns the land upon which fap is located schedule d capital_gains_and_losses of john and willene flood’s income_tax return shows the sale of a building for a gain of dollar_figure weeks before the auction fire additionally schedule ek supplemental income and loss of the income_tax return shows that the couple owned rental property at the time of the fire accordingly petitioners have failed to show that the advances were loans even if petitioners had shown that the advances were debt within the meaning of sec_166 petitioners have not shown that they became worthless during are petitioners entitled to a casualty_loss deduction we next consider whether petitioners are entitled to a casualty_loss deduction under sec_165 for losses stemming from the destruction of the auction petitioners advanced their casualty_loss argument for the first time in their brief as an entirely new and separate issue after considering that this issue was not tried by consent of the parties and that surprise and prejudice to respondent would result we hold that the issue was not timely raised see 59_tc_551 petitioners’ casualty_loss argument appears to be an afterthought petitioners have not shown that they had an ownership_interest in the auction additionally petitioners’ argument conflicts factually with petitioner’s father’s and stepmother’s claim of a dollar_figure casualty_loss for the same property petitioner’s basis in glenwood we next consider whether petitioners have shown that they correctly reported capital_gain from the sale of glenwood sec_1001 provides that gain from the sale or disposition of property shall be the excess of the amount_realized over the adjusted_basis sec_1001 provides that the amount_realized is the sum of money received plus the fair_market_value of any property received sec_1001 requires that the amount of gain on the sale_or_exchange of property be recognized -- - unless there are specific provisions for nonrecognition respondent determined that petitioners understated their capital_gain from the sale of glenwood by dollar_figure the increased capital_gain results in part from respondent’s characterizing a dollar_figure check from glenwood to petitioner as a distribution which reduced petitioner’s basis in glenwood to zero the issue before us is purely factual petitioners argue that the dollar_figure was a distribution to hammontree from glenwood and in turn a payment to petitioner in exchange for hammontree’s acquisition of a 50-percent interest in glenwood from petitioner we agree with petitioner in petitioner and hammontree agreed that hammontree would use funds from a retirement account to become a 50-percent partner in glenwood however hammontree was unable to draw from the account thereafter it was understood that hammontree would run the business and take a salary and that petitioner’s one-half interest in glenwood would be paid for from hammontree’s profit and or salary from the partnership glenwood’s federal_income_tax returns for and short_year reflect a partnership early in however glenwood was incorporated the partnership was discontinued petitioner and hammontree became equal shareholders and petitioner had not been paid for hammontree’s 50-percent ownership in glenwood around that time petitioner’s basis in his glenwood shares was dollar_figure on date petitioner and hammontree personally guaranteed a loan in glenwood’s name for dollar_figure which was secured_by glenwood’s operating_assets on date in accord with the original agreement of petitioner and hammontree petitioner received a dollar_figure payment from glenwood it was their understanding that the dollar_figure paid to petitioner was hammontree’s payment for one-half of the shares in glenwood in a date purchase of petitioner’s remaining 50-percent interest in glenwood hammontree used corporate funds to finance a portion of the transaction showing a pattern in the way petitioner and hammontree orchestrated their affairs considering the record as a whole the dollar_figure payment was a payment from hammontree for petitioner’s interest in the business accordingly we hold that the dollar_figure payment was not a corporate distribution to petitioner and that it was from hammontree we are not reguired here to consider what effect hammontree’s withdrawal of dollar_figure from glenwood had on hammontree’s tax situation the extent to which our holding has any effect on petitioner’s basis in glenwood’s stock should be determined by the parties under rule - - sec_6662 a ---accuracy-related penalty finally we consider whether petitioners are liable for an accuracy-related_penalty under sec_6662 respondent determined that a 20-percent accuracy-related_penalty based on negligence applied to the entire income_tax deficiency for the and tax years an accuracy-related_penalty is imposed by sec_6662 in an amount equal to percent of the amount of the underpayment that is attributable to negligence see sec_6662 negligence is the failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 c a taxpayer is negligent where he fails to exercise due care or fails to do what a reasonable and ordinarily prudent person would do under similar circumstances see 85_tc_934 petitioners contend that they were not negligent and should not be subject_to the accuracy-related_penalty because they provided sufficient records containing fap’s major tranactions to their return preparer leaving out only the minor sales respondent contends that petitioners were negligent when they failed to record and report all of fap’s sales transactions petitioner did not maintain adequate books_and_records for fap petitioner testified that sales from dollar_figure to dollar_figure were regularly omitted from recordkeeping and that fap employees may --- - also have forgotten to record other sales of unknown amounts petitioner’s testimony reveals that he was aware that invoices may not have been prepared for a number of larger items sold by fap petitioner used the understated amount reflected by the invoices to prepare summary sheets which he then provided to the return preparer petitioner failed to inform the return preparer that certain_sales were omitted in addition petitioner did not always deposit the proceeds from fap’s sales into a bank account therefore there was no record of some portion of the sales petitioners also contend that these unrecorded and unreported sales were of minor consequence however respondent’s reconstruction of petitioners’ income reflects relatively sizable amounts of omitted income as to the remaining items making up the deficiency apart from the capital_gain item petitioners did not make any argument as to why respondent’s determination was in error or that their return position was reasonable therefore we find petitioners liable for the accuracy-related_penalties on the resulting income_tax deficiencies to reflect the foregoing decision will be entered under rule
